Case 5:16-cv-01924-EJD Document 83-1 Filed 10/15/18 Page 1 of 26
Case 5:16-cv-01924-EJD Document 83-1 Filed 10/15/18 Page 2 of 26
Case 5:16-cv-01924-EJD Document 83-1 Filed 10/15/18 Page 3 of 26
Case 5:16-cv-01924-EJD Document 83-1 Filed 10/15/18 Page 4 of 26
Case 5:16-cv-01924-EJD Document 83-1 Filed 10/15/18 Page 5 of 26
Case 5:16-cv-01924-EJD Document 83-1 Filed 10/15/18 Page 6 of 26
Case 5:16-cv-01924-EJD Document 83-1 Filed 10/15/18 Page 7 of 26
Case 5:16-cv-01924-EJD Document 83-1 Filed 10/15/18 Page 8 of 26
Case 5:16-cv-01924-EJD Document 83-1 Filed 10/15/18 Page 9 of 26
Case 5:16-cv-01924-EJD Document 83-1 Filed 10/15/18 Page 10 of 26
Case 5:16-cv-01924-EJD Document 83-1 Filed 10/15/18 Page 11 of 26
Case 5:16-cv-01924-EJD Document 83-1 Filed 10/15/18 Page 12 of 26
Case 5:16-cv-01924-EJD Document 83-1 Filed 10/15/18 Page 13 of 26
Case 5:16-cv-01924-EJD Document 83-1 Filed 10/15/18 Page 14 of 26
Case 5:16-cv-01924-EJD Document 83-1 Filed 10/15/18 Page 15 of 26
Case 5:16-cv-01924-EJD Document 83-1 Filed 10/15/18 Page 16 of 26
Case 5:16-cv-01924-EJD Document 83-1 Filed 10/15/18 Page 17 of 26
Case 5:16-cv-01924-EJD Document 83-1 Filed 10/15/18 Page 18 of 26
Case 5:16-cv-01924-EJD Document 83-1 Filed 10/15/18 Page 19 of 26
Case 5:16-cv-01924-EJD Document 83-1 Filed 10/15/18 Page 20 of 26
Case 5:16-cv-01924-EJD Document 83-1 Filed 10/15/18 Page 21 of 26
Case 5:16-cv-01924-EJD Document 83-1 Filed 10/15/18 Page 22 of 26
Case 5:16-cv-01924-EJD Document 83-1 Filed 10/15/18 Page 23 of 26
Case 5:16-cv-01924-EJD Document 83-1 Filed 10/15/18 Page 24 of 26
     Case 5:16-cv-01924-EJD Document 83-1 Filed 10/15/18 Page 25 of 26



 1                                         PROOF OF SERVICE
                                         (CCP § 1013(a) and 2015.5)
 2
           I, the undersigned, am employed in the County of Los Angeles, State of
 3   California. I am over the age of 18 and not a party to the within action; am
     employed with the law offices of FISHER & PHILLIPS LLP and my business
 4   address is 444 S. Flower Street, Suite 1500, Los Angeles, CA 90071.
 5          On October 15, 2018, I served the foregoing document entitled
     DECLARATION OF DAVID BORGEN on all the appearing and/or interested
 6   parties in this action as follows:
 7                                    SEE ATTACHED MAILING LIST
 8          [by MAIL] I am readily familiar with the firm's practice of collection and
            processing correspondence for mailing. Under that practice it would be
 9          deposited with the U.S. Postal Service on that same day with postage thereon
            fully prepaid at Los Angeles, California in the ordinary course of business.
10          I am aware that on motion of the party served, service is presumed invalid if
            postage cancellation date or postage meter date is more than one day after
11          date of deposit for mailing this affidavit.
12          [by ELECTRONIC SUBMISSION] - I served the above listed
            document(s) described via the United States District Court’s Electronic
13          Filing Program on the designated recipients via electronic transmission
            through the CM/ECF system on the Court’s website. The Court’s CM/ECF
14          system will generate a Notice of Electronic Filing (NEF) to the filing party,
            the assigned judge, and any registered users in the case. The NEF will
15          constitute service of the document(s). Registration as a CM/ECF user
            constitutes consent to electronic service through the court’s transmission
16          facilities.
17          [by PERSONAL SERVICE] I caused to be delivered by messenger such
            envelope(s) by hand to the office of the addressee(s).
18
            [by FEDERAL EXPRESS] I am readily familiar with the firm’s practice
19          for collection and processing of correspondence for overnight delivery by
            Federal Express. Under that practice such correspondence will be deposited
20          at a facility or pick-up box regularly maintained by Federal Express for
            receipt on the same day in the ordinary course of business with delivery fees
21          paid or provided for in accordance with ordinary business practices.
22          FEDERAL - I declare that I am employed in the office of a member of the
            bar of this Court at whose direction the service was made.
23
            Executed on October 15, 2018, at Los Angeles, California.
24
       MELODY BIGLAY                               By: /s/ Melody Biglay
25                       Print Name                                   Signature

26
27
28

                                              PROOF OF SERVICE
     FPDOCS 34597126.1
     Case 5:16-cv-01924-EJD Document 83-1 Filed 10/15/18 Page 26 of 26



 1                                  MAILING LIST
 2     Matt Righetti, Esq.                          Attorneys for Plaintiffs,
       John Glugoski, Esq.                          ADAM SHAW, PETER
 3     RIGHETTI GLUGOSKI, PC                        GOLIGHTLY, JUSTIN TURNER,
       456 Montgomery St., Suite 1400               JOSHUA STANSFIELD, and
 4     San Francisco, CA 94101                      PAUL YALE
       Telephone: (415) 983-0900
 5     Facsimile: (415) 397-9005
       Email:       matt@righettilaw.com
 6                 jglugoski@righettilaw.com
 7     Reuben D. Nathan, Esq.                       Attorneys for Plaintiffs,
       NATHAN & ASSOCIATES, APC                     ADAM SHAW, PETER
 8     2901 W. Pacific Coast Highway, Ste 200       GOLIGHTLY, JUSTIN TURNER,
       Newport Beach, CA 92663                      JOSHUA STANSFIELD, and
 9     Telephone: (949) 270-2798                    PAUL YALE
       Email: rnathan@nathanlawpractice.com
10
       Ross Cornell, Esq.                           Attorneys for Plaintiffs,
11     ROSS CORNELL, ESQ., APC                      ADAM SHAW, PETER
       111 W. Ocean Blvd., Suite 400                GOLIGHTLY, JUSTIN TURNER,
12     Long Beach, CA 90802                         JOSHUA STANSFIELD, and
       Telephone: (562) 612-1708                    PAUL YALE
13     Facsimile: (562) 394-9556
       Email: ross.law@me.com
14
       David Borgen, Esq.                           Attorneys for Plaintiffs,
15     James Kan, Esq.                              ADAM SHAW, PETER
       GOLDSTEIN BORGEN DARDARIAN                   GOLIGHTLY, JUSTIN TURNER,
16      & HO                                        JOSHUA STANSFIELD, and
       300 Lakeside Drive, Suite 1000               PAUL YALE
17     Oakland, CA 94612-3536
       Telephone: (510) 763-9800
18     Facsimile: (510) 835-1417
       dborgen@gbdhlegal.com
19     jkan@gbdhlegal.com
20     Michael Malk, Esq.                           Attorneys for Plaintiffs,
       MALK LAW FIRM                                ADAM SHAW, PETER
21     1180 S. Beverly Dr., Suite 302               GOLIGHTLY, JUSTIN TURNER,
       Los Angeles, CA 90035                        JOSHUA STANSFIELD, and
22     Telephone: (310) 203-0016                    PAUL YALE
       Facsimile: (310) 499-5210
23     mm@malklawfirm.com
24
25
26
27
28

                                        PROOF OF SERVICE
     FPDOCS 34597126.1
